Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 1 of 15 PageID 458




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    STEFFANIE A. aka Athena,

                      Plaintiff,
    v.                                 Case No. 8:19-cv-3097-T-33TGW

    GOLD CLUB TAMPA, INC.,
    MICHAEL TOMKOVICH,
    DOE MANAGERS 1-3, and
    DOES 4-100,

                   Defendants.
    _____________________________/

                                   ORDER

         This cause comes before the Court pursuant to Kristen

    Schofield’s Motion to Vacate Order Compelling her Claims to

    Arbitration and Lift Stay (Doc. # 26), filed on June 9, 2020.

    Defendants Gold Club Tampa, Inc., Michael Tomkovich, Doe

    Managers 1-3, and Does 4-100 responded on June 23, 2020. (Doc.

    # 27). Schofield replied on July 6, 2020. (Doc. # 30). For

    the reasons given below, the Motion is granted.

    I.   Background

         On December 17, 2019, Plaintiff Steffanie A. filed this

    action against her former employer, alleging violations of

    the Fair Labor Standards Act (FLSA). (Doc. # 1). On January

    20, 2020, Plaintiff Kristen Schofield filed her notice of

    consent to join this litigation. (Doc. # 12).
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 2 of 15 PageID 459




         On February 6, 2020, this Court granted the motion to

    compel arbitration filed by Defendants and ordered Steffanie

    A. to submit her claims to arbitration in accordance with the

    parties’ arbitration agreement. (Doc. ## 11, 19). The Court

    also stayed the instant proceedings with respect to Steffanie

    A. (Doc. # 19 at 9). The Court directed Defendants to file a

    motion to compel arbitration as to Schofield if she signed a

    similar arbitration agreement with Defendants. (Id. at 9-10).

    Defendants did thereafter file a motion to compel arbitration

    as to Schofield, attaching a “Performer License and Temporary

    Space Lease Agreement” between the parties dated January 20,

    2018 (the “Agreement”). (Doc. ## 20, 20-1). The Agreement

    contains an arbitration provision that provides in pertinent

    part as follows (the “Arbitration Provision”):

         The parties agree that, subject to the exhaustion
         of the Grievance Process set forth above[,] this
         Agreement is subject to binding arbitration
         pursuant to the Federal Arbitration Act (the
         “FAA”), and any disputes under this Agreement, as
         well as any and all issues arising out of any State
         or Federal Wage and Hour or Fair Labor Standards
         Act issues, or any other regulatory, administrative
         or other issue, including any disputes that may
         have arisen at any time during the relationship
         between the parties, will be governed and settled
         by an impartial independent arbitrator appointed by
         the American Arbitration Association, FLORIDA
         branch, and the determination of the arbitrator
         shall be final and binding (except to the extent
         there exist grounds for vacation of an award under
         applicable arbitration statutes). THE PARTIES MAY


                                     2
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 3 of 15 PageID 460




         AGREE TO UTILIZE       ANOTHER   QUALIFIED   ARBITRATION
         SERVICE. . . .

         EACH PARTY SHALL BEAR ITS OWN FEES AND COSTS IN
         ARBITRATION, absent any legal or administrative
         rule to the contrary. . . . The arbitrator shall
         give effect insofar as possible to the desire of
         the parties hereto that the dispute or controversy
         be resolved in accordance with good commercial
         practice and the provisions of this Agreement. To
         the fullest extent permitted by law, the arbitrator
         shall apply the commercial arbitration rules of the
         American Arbitration Association and Title 9 of the
         U.S. Code, except to the extent that such rules
         conflict with the provisions of this Section in
         which event the provisions of this Section shall
         control, so long as allowed by law.

         THE PARTIES WAIVE ANY RIGHT TO LITIGATE SUCH
         CONTROVERSIES, DISPUTES, OR CLAIMS IN A COURT OF
         LAW, AND WAIVE THE RIGHT TO TRIAL BY JURY. . . .
         THE ARBITRATOR SHALL HAVE EXCLUSIVE AUTHORITY TO
         RESOLVE ANY AND ALL DISPUTES OVER THE VALIDITY OF
         ANY PART OF THIS AGREEMENT, AND ANY AWARD BY THE
         ARBITRATOR MAY BE ENTERED AS A JUDGMENT IN ANY COURT
         HAVING JURISDICTION.

         PERFORMER UNDERSTANDS AND ACKNOWLEDGES THAT BY
         SIGNING THIS AGREEMENT HE/SHE SPECIFICALLY WAIVES
         ANY RIGHT TO PARTICIPATE IN ANY CLASS ACTION OR
         COLLECTIVE ACTION AND IF AT ANY TIME PERFORMER IS
         NAMED A MEMBER OF ANY CLASS CREATED BY THE COURT IN
         ANY PROCEEDINGS, HE/SHE WILL “OPT OUT” OF SUCH
         CLASS AT THE FIRST OPPORTUNITY, AND SHOULD ANY
         THIRD PARTY PURSUE ANY CLAIMS ON HIS/HER BEHALF
         PERFORMER SHALL WAIVE HIS/HER RIGHTS TO ANY SUCH
         MONETARY RECOVERY.

    (Doc. # 20-1 at 10-11) (underlining and capitalized emphases

    in original; bold-faced emphases added).

         Schofield did not file a response in opposition to the

    motion to compel, and so on February 24, 2020, the Court


                                     3
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 4 of 15 PageID 461




    granted the motion as unopposed. (Doc. # 23). Schofield was

    therefore directed to submit her claims to arbitration as

    well and the case was stayed as to her. (Id.).

         In   her    Motion   and   attached      exhibits,   Schofield    has

    informed the Court of the events in the intervening months.

    On April 10, 2020, in conformity with this Court’s Order and

    the Arbitration Provision, Schofield submitted her claims to

    arbitration with the American Arbitration Association (AAA).

    (Doc. # 26-1 at 1; Doc. # 26-2). On April 22, 2020, the AAA

    sent the parties a notice acknowledging the opening of the

    arbitration case, noting Schofield’s payment of her filing

    fee, and requested that Defendants pay their share of the

    filing fee by May 6, 2020, in the amount of $1,900. (Doc. #

    26-3). On May 7, 2020, the AAA sent a second notice to the

    parties noting Defendants’ failure to timely pay the filing

    fee and again requesting payment by May 21, 2020. (Doc. # 26-

    4). On June 1, 2020, AAA sent a notice to the parties that

    Defendants had failed to submit the requested payment and,

    accordingly, the AAA had closed the file. (Doc. # 26-5).

    Additionally, because Defendants had failed to comply, the

    AAA stated that “we will decline to administer any future

    employment      matter    involving       [Defendants].   We   ask    that




                                          4
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 5 of 15 PageID 462




    [Defendants] remove our name from its arbitration agreements

    so there is no confusion to the public.” (Id.).

          On June 9, 2020, Schofield filed the instant Motion,

    seeking    to   vacate    the   order   compelling    her   claims   to

    arbitration. (Doc. # 26). The Motion has been fully briefed

    (Doc. ## 27, 30) and is ripe for review.

    II.   Legal Standard

          Pursuant to the Federal Arbitration Act (FAA), district

    courts    should   stay   litigation    where   a   valid   arbitration

    clause exists and governs a dispute “until such arbitration

    has been had in accordance with the terms of the agreement,

    providing the applicant for the stay is not in default in

    proceeding with such arbitration.” 9 U.S.C. § 3. One way that

    an applicant can default under Section 3 is by waiving the

    right to arbitrate. Freeman v. SmartPay Leasing, LLC, 771 F.

    App’x 926, 932 (11th Cir. 2019). “A district court therefore

    may lift a stay if the party who seeks to arbitrate has waived

    its right to do so.” Id.

          To determine whether a party has waived its contractual

    right to arbitrate, courts apply a two-part test. Ivax Corp.

    v. B. Braun of Am., Inc., 286 F.3d 1309, 1315 (11th Cir.

    2002). “First, [they] decide if, under the totality of the

    circumstances, the party has acted inconsistently with the


                                       5
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 6 of 15 PageID 463




    arbitration right, and, second, [they] look to see whether,

    by doing so, that party has in some way prejudiced the other

    party.” Id. at 1315-16 (quotation marks omitted). Whether

    waiver has occurred depends upon the facts of each case.

    Freeman, 771 F. App’x at 932.

    III. Analysis

           In her Motion, Schofield argues that Defendants’ refusal

    to make the necessary payments to AAA and continue with the

    arbitration constitutes either a waiver of arbitration, a

    breach of the Arbitration Provision within the Agreement, or

    both. (Doc. # 26 at 3). In support, she points to a prior

    decision issued by another court in this district — Freeman

    v. Smartpay Leasing, LLC, No. 6:17-cv-938-Orl-31GJK, 2018 WL

    467390 (M.D. Fla. Jan. 18, 2018) — which was affirmed on

    appeal by the Eleventh Circuit. See Freeman, 771 F. App’x at

    935.

           The Court agrees that the Freeman case is on point. In

    that    case,   the   district   court   ordered   the   parties   to

    arbitration in accordance with their arbitration agreement,

    but the independent arbitral organization (in that case,

    JAMS), closed the file after the defendant company failed to

    pay the initial filing fee after multiple requests to do so.

    Freeman, 771 F. App’x at 927-30.


                                      6
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 7 of 15 PageID 464




           The    Eleventh    Circuit      upheld      the   district      court’s

    decision to vacate its earlier order referring the case to

    arbitration     and   lifting    the       stay.   Id.   at   930,   935.    The

    Eleventh Circuit noted that JAMS had closed the arbitration

    file after the defendant failed to comply with multiple

    payment requests, in direct contradiction of both JAMS rules

    and the parties’ arbitration agreement. Id. at 932-33. The

    appellate court therefore upheld the district court’s finding

    that    the   defendant    had    “acted       inconsistently        with    its

    contractual right to arbitrate when it refused to pay the

    initial filing fee, as expressly required by the arbitration

    agreement.      [Defendant]      therefore         waived     its    right    to

    arbitration by failing to pay arbitration fees.” Id. at 933.

           Moreover, the Eleventh Circuit held that the defendant’s

    non-payment had prejudiced the plaintiff because the refusal

    to pay the JAMS initial filing fee “prematurely terminated

    the arbitration and effectively precluded [the plaintiff]

    from seeking relief through the arbitration proceeding. . .

    . She was delayed and forced to proceed with litigation in

    the district court.” Id. For these reasons, the Eleventh

    Circuit affirmed the district court’s conclusion that the

    defendant in that case waived its right to compel arbitration

    by refusing to pay the initial filing fee. Id.


                                           7
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 8 of 15 PageID 465




         The Eleventh Circuit also affirmed the district court’s

    alternative holding, that the defendant breached the parties’

    arbitration agreement when it refused to pay the JAMS fees.

    Id. at 933 n.4 (“[The defendant] drafted a lease-purchase

    agreement requiring arbitration and designating JAMS as an

    acceptable      forum    and,    therefore,       [the     defendant]   was

    obligated to pay the initial filing fee. Indeed, in the

    parties’ arbitration agreement, [the defendant] expressly

    agreed to pat the initial filing fee, which it failed to

    do.”). Under these circumstances, the Eleventh Circuit held

    that the district court did not err in lifting the stay

    because   the    defendant,      through    its    non-payment     of   the

    arbitration fees, was in “default” under section 3 of the

    FAA. Id. at 935.

         At least two other circuit courts of appeals agree with

    the Eleventh Circuit that a failure to pay arbitration fees

    qualifies as a default under Section 3. See Pre-Paid Legal

    Services, Inc. v. Cahill, 786 F.3d 1287 (10th Cir. 2015);

    Sink v. Aden Enters., Inc., 352 F.3d 1197 (9th Cir. 2003). In

    Cahill, the Tenth Circuit determined that, after one party

    refused   to    pay     the   arbitration   fees     and    the   AAA   then

    terminated the proceedings, “the arbitration “ha[d] been had

    in accordance with the terms of the agreement . . . removing


                                        8
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 9 of 15 PageID 466




    the Section 3 requirement for the district court to stay the

    proceedings” and that the non-paying party “breached the

    arbitration agreement by failing to pay his fees in accordance

    with AAA rules and was not entitled to maintain the stay under

    [Section] 3.” Cahill, 786 F.3d at 1294. And the Ninth Circuit

    has   agreed    that   the   non-paying      party’s     “failure        to   pay

    required costs of arbitration was a material breach of its

    obligations in connection with the arbitration. Aden had a

    fair chance to proceed with arbitration, but Aden scuttled

    that prospect by its non-payment of costs, impeding the

    arbitration to the point where the arbitrator cancelled the

    arbitration      and    declared      Aden    in      default.      In    these

    circumstances, we hold . . . the FAA does not compel a

    district      court    to    return    the    parties        once    more      to

    arbitration.” Sink, 352 F.3d at 1201.

          The Court finds these authorities persuasive and agrees

    with Schofield that Defendants’ repeated refusal to pay the

    AAA initial filing fee in this case constituted both a waiver

    of the right to arbitrate and a breach of the parties’

    agreement to arbitrate.

          Here,    the     Arbitration        Provision     in    the    parties’

    Agreement expressly provided that the arbitration would be

    sent to the AAA and that each party would bear its own fees


                                          9
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 10 of 15 PageID 467




    and costs in the arbitration. (Doc. # 20-1 at 10). The AAA,

    in accordance with their own procedures and rules, requested

    that Defendants pay a $1,900 initial filing fee in order for

    the case to continue. By their repeated failure to pay the

    AAA filing fee, Defendants, just like the non-paying party in

    Freeman, acted inconsistently with their right to arbitrate.

    Further, the resulting delay has prejudiced Schofield, who

    originally wanted to pursue her claims in this Court and was

    forced into arbitration many months ago. See Freeman, 2018 WL

    467390, at *2 n.2 (“Here, the Defendant’s refusal to pay the

    filing fee was an action inconsistent with its arbitration

    right, and the resulting (and ongoing) delay has prejudiced

    the Plaintiff.”). In addition, Defendants’ failure to pay the

    fees   also   breached   the   Arbitration     Provision   within   the

    parties’ Agreement, which specifically provided that “each

    party shall bear its own fees and costs in arbitration[.]”

    (Doc. # 20-1 at 10) (emphases omitted).

           Defendants respond that they were initially unable to

    pay the arbitration fees due to their business closing during

    the    coronavirus   pandemic,    but   that     they   can   pay   the

    arbitration fees now that they have been allowed to reopen.

    (Doc. # 27 at 2-3). Defendants aver that on April 13, 2020,

    defense counsel requested a 90-day abatement from the AAA in


                                      10
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 11 of 15 PageID 468




    three different pending arbitrations, “explaining the many

    financial   obstacles    facing   all   gentlemen’s   clubs   at   the

    time,” including the Governor’s order closing all bars, pubs,

    and nightclubs, and their ineligibility for small-business

    loans and/or business disruption insurance coverage. (Id. at

    2; Doc. # 27-2; see also Doc. # 27-3 at 1 (defense counsel

    noting in an email that his clients “have only around $300 in

    their operating account”)). Defendants argue that they have

    acted consistently with their arbitration right because they

    have “complied with all of the steps up to this point” and

    that their inability to pay was not intentional misconduct.

    (Doc. # 27 at 5). They argue that the arbitration should

    resume because Schofield and the AAA were put “on notice” of

    Defendants’ financial difficulties and Defendants are now

    ready to pay and proceed. (Id. at 6).

          But Defendants have not pointed this Court to any legal

    authority supporting the proposition that a district court

    can force an independent arbitration organization such as the

    AAA to ignore its own rules and re-open a case that it has

    previously closed. The case law, in contrast, shows that

    Courts are generally loathe to do so. See Freeman, 771 F.

    App’x at 935; Cahill, 786 F.3d at 1299; Sink, 352 F.3d at

    1201–02.


                                      11
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 12 of 15 PageID 469




          Defendants also argue that the AAA rules allow the

    arbitrators discretion to order either party to pay the fees

    upon the failure to remit payment in full, and complain that

    “there was no attempt by either AAA or Plaintiff to invite

    [this] alternative method.” (Doc. # 27 at 4-5). It is true

    that AAA might have handled the case differently – by, for

    example, asking Plaintiff to bear Defendants’ portion of the

    filing fee – but they did not. See Dealer Comp. Servs., Inc.

    v. Old Colony Motors, Inc., 588 F.3d 884, 887, 888–89 (5th

    Cir. 2009) (explaining that payment of fees is within the

    arbitrators’ discretion and that the trial court erred when

    it ordered one party to pay the AAA deposit).

          In   sum,   the   parties’   agreed-upon       dispute   resolution

    mechanism, arbitration before the AAA, is no longer possible

    because the AAA has closed the file due to Defendants’ non-

    payment of the initial filing fee. Although the Arbitration

    Provision does provide that the parties may agree to use

    another qualified arbitration service other than the AAA, the

    parties have not done so. Moreover, the Court will not force

    Schofield    to   negotiate   the        use   of   another    arbitration

    provider when she abided by the terms of the Agreement, which

    called for a AAA arbitration. See Freeman, 2018 WL 467390, at

    *1 (rejecting argument that because the parties’ arbitration


                                        12
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 13 of 15 PageID 470




    agreement allowed the parties to agree to use either JAMS or

    AAA, the paying party was at fault for refusing to refile the

    arbitration before the AAA); see also Garcia v. Mason Contract

    Prod., LLC, No. 08-23103-CIV, 2010 WL 3259922, at *4 (S.D.

    Fla. Aug. 18, 2010) (“Plaintiff did not agree or assent to a

    AAA-like procedure; he agreed to a AAA-enforced procedure.”)

    Here, Defendants’ failure to pay the AAA initial filing fee,

    in contravention of the Arbitration Provision within the

    parties’ Agreement, was a “default” as that term is used in

    Section 3 of the FAA. Accordingly, this Court will vacate its

    prior Order compelling Schofield to arbitration (Doc. # 23)

    and lift the stay of this case as to Schofield.

          Before   closing,   the    Court   notes   that   Schofield   is

    currently only an opt-in plaintiff to an action originally

    brought by Steffanie A. In the Eleventh Circuit, the filing

    of a written consent to join litigation under the FLSA is

    sufficient to confer party-plaintiff status without the need

    for prior conditional certification. Mickles v. Country Club,

    Inc., 887 F.3d 1270, 1273, 1278 (11th Cir. 2018) (holding

    that opt-in plaintiffs remain party plaintiffs “until the

    district court determines they are not similarly situated and

    dismissed   them”).   While     Schofield   is   considered   a   party

    plaintiff under Mickles, to be on a firm procedural footing,


                                      13
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 14 of 15 PageID 471




    the Court directs Schofield to file an amended complaint

    adding herself     as   a   named   plaintiff.     See   Mills   v.   Gen.

    Dynamics Info. Tech., Inc., No. 8:18-cv-855-T-36TGW, 2018 WL

    6321588, at *1-2 (allowing plaintiffs leave to file amended

    complaint    pre-certification           to   substitute   two    opt-in

    plaintiffs for the named plaintiff and rejecting defendants’

    argument that courts cannot substitute class representatives

    prior to conditional certification, instead determining that

    “whether to do so based on the facts of the case is in the

    discretion of the trial court”). Additionally, upon review of

    the docket, the Court will enter a new scheduling order by

    separate docket entry.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Kristen Schofield’s Motion to Vacate Order Compelling

          her Claims to Arbitration and Lift Stay (Doc. # 26) is

          GRANTED.

    (2)   The Court’s prior Order compelling arbitration as to

          Schofield (Doc. # 23) is hereby VACATED and the stay of

          this case is LIFTED as to Schofield.

    (3)   Schofield is directed to file, within seven days of the

          date of this Order, an amended complaint naming herself

          as a named Plaintiff to this litigation. Schofield is


                                        14
Case 8:19-cv-03097-VMC-TGW Document 31 Filed 07/22/20 Page 15 of 15 PageID 472




          permitted to amend the complaint solely to add herself

          as a named Plaintiff. Any additional revisions to the

          complaint will require leave of Court or the written

          consent of the opposing party, pursuant to Federal Rule

          of Civil Procedure 15(a).

    (4)   Defendants will then have 14 days after Schofield files

          the amended complaint to file their response thereto.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    22nd day of July, 2020.




                                     15
